Title: John Adams to Abigail Adams, 24 January 1776
From: Adams, John
To: Adams, Abigail


     
      My dear Nabby
      Watertown Jan. 24. 1776
     
     I am determined not to commit a fault which escaped me, the last Time I sat out for the southward.
     I waited on General Thomas at Roxbury this Morning, and then went to Cambridge where I dined at Coll. Mifflins with the General, and Lady, and a vast Collection of other Company, among whom were six or seven Sachems and Warriours, of the French Cagnawaga Indians, with several of their Wives and Children. A savage Feast they made of it, yet were very polite in the Indian style. One of these sachems is an Englishman a Native of this Colony whose Name was Williams, captivated in his Infancy with his Mother, and adopted by some kind Squaw—another I think is half french Blood.
     I was introduced to them by the General as one of the grand Council Fire at Philadelphia which made them prick up their Ears, they came and shook Hands with me, and made me low Bows, and scrapes &c. In short I was much pleased with this Days entertainment.
     The General is to make them presents in Cloaths and Trinketts, they have visited the Lines at Cambridge and are going to see those at Roxbury.
     Tomorrow We mount, for the grand Council Fire—Where I shall think often of my little Brood at the Foot of Pens Hill. Remember me particularly to Nabby, Johnny, Charly and Tommy. Tell them I charge them to be good, honest, active and industrious for their own sakes, as well as ours.
    